Citation Nr: 1136112	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from April 1975 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.

The Board notes that in a July 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided.  However, in Memorandum dated in April 2011, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.

The issue of service connection for a psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO in March 1981; and in April 1988, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not perfect a substantive appeal.

2.  Evidence received since the April 1988 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1988 determination found that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the April 1988 decision that determined new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for a psychiatric disorder and remands it for further development.  Because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Reopening Service Connection for a Psychiatric Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) . 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for a psychosis may be established based upon a legal presumption by showing that either is manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Unappealed rating decisions of the RO become final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim on the merits.  38 U.S.C.A. § 5108; See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this regard, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for schizophrenia was denied by the RO in March 1981.  At the time of that decision, the evidence of record included the Veteran's service treatment records and post-service VA medical treatment records.  The Veteran's enlistment report of medical examination dated in February 1975 did not show that the Veteran had a psychiatric disorder prior to his entrance into active service.  Clinical psychiatric evaluation was normal and no personality deviation was indicated.  In the associated report of medical history, the Veteran had indicated that he had never had any nervous trouble of any sort.  Service treatment records dated in August 1975 showed treatment for symptoms which included flashbacks, confusion, and lightheadedness.  A Report of Medical Board dated in October 1975 showed that the Veteran was said to have chronic undifferentiated type schizophrenia that existed prior to service and was not aggravated by service.  The claim was denied by the RO as it had been determined that the Veteran had schizophrenia prior to his entrance into service, and that it had not been aggravated by service.  The Veteran did not perfect a substantive appeal.  In April 1988, the RO determined that evidence had not been received; thus, the Veteran's claim remained denied.  The Veteran did not appeal.

Following the April 1988 determination, the Veteran submitted a lay statement from his father dated in November 2006 in which it was indicated that while the Veteran had delusions prior to his service, he was still able to graduate early from high school despite being younger than all his classmates.  He added that the Veteran experienced delusions that were aggravated by his Naval service, and that his symptoms increased to include paranoid behavior.

The Veteran also submitted treatises dated in November 2010 and April 2011 which appear to suggest that schizophrenia usually results from a complex interaction between genetic and environmental factors.

In light of the foregoing lay evidence which suggests that the Veteran had a pre-existing psychiatric disorder that was aggravated during his period of active service,  the Board finds that the additional evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a psychiatric disorder.  The additional evidence submitted since the April 1988 RO decision suggests that a pre-service disorder may have  been aggravated during the Veteran's period of active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Duran v. Brown, 7 Vet. App. 216, 220   (1995); Justus, 3 Vet. App. at 513.  Therefore, the claim is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim of service connection for a psychiatric disorder, the Board finds that additional development is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Initially, the Board notes that in the November 2006 lay statement from the Veteran's father, it was indicated that the Veteran had been receiving Social Security Administration disability benefits for his psychiatric disorder since 1982.  The complete medical and administrative records related to his Social Security Administration  disability benefits claim have not been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992). On remand, the RO/AMC shall make arrangements to obtain these records. 

Additionally, in correspondence to VA dated in November 2010 and April 2011, the Veteran's representative indicated that the Veteran had been hospitalized.  Records from this hospitalization are potentially relevant to the Veteran's claim, however, have not yet been associated with the claims file.  As such, on remand, the RO/AMC shall make arrangements to obtain these records.

Also while on remand, any outstanding VA treatment records should be obtained.  In this regard, the Board notes that the most recent VA outpatient treatment records are dated in October 2006.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, any outstanding VA medical treatment records dated from October 2006 to the present shall be obtained.

As noted above, the Veteran served on active duty from April 1975 to October 1975.  His February 1975 enlistment report of medical examination does not show that the Veteran had a psychiatric disorder prior to his entrance into active service.  Service treatment records dated in August 1975 show treatment for symptoms which included flashbacks, confusion, and lightheadedness.  A Report of Medical Board dated in October 1975shows that the Veteran was said to have chronic undifferentiated type schizophrenia that existed prior to service and was not aggravated by service.  

The November 2006 lay statement from the Veteran's father suggests that while the Veteran had delusions prior to his service, he was still able to graduate early from high school despite being younger than all his classmates.  He added that the Veteran experienced delusions that were aggravated by his Naval service, and that his symptoms increased to include paranoid behavior.  The November 2010 and April 2011 treatises appear to suggest that schizophrenia may result from a complex interaction between genetic and environmental factors.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) , the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) . 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In light of the foregoing, the Board finds that the Veteran must be afforded an appropriate VA psychiatric examination to determine whether he has a current psychiatric disorder that is related to or was aggravated during his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to obtain a copy of any Social Security Administration decision granting disability benefits to the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with his claims file.

2.  The RO/AMC shall contact the Veteran and his representative to ascertain if he has obtained private medical treatment for his psychiatric disorder, to include inpatient hospital treatment, with any private medical care provider.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142), so that any identified private medical treatment records may be obtained.  If a negative response is received from the Veteran, such should be associated with the claims file.

3.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from October 2006 to the present.  All records obtained should  be associated with the Veteran's claims file.

4.  After all of the development requested in #1-3 has been completed, the RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  All studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  The examiner is directed to opine as to the following questions: 

(A) Did the Veteran's psychiatric disorder clearly and unmistakably exist prior to his entry into service? 

(B) If the Veteran's psychiatric disorder clearly and unmistakably existed prior to his entry into service, is there clear and unmistakable evidence that his psychiatric disorder did not increase in severity during service? 

(C) If the Veteran's psychiatric disorder underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(D) If the Veteran's psychiatric disorder did not clearly and unmistakably exist prior to service and if there is no clear and unmistakable evidence demonstrating that the Veteran's psychiatric disability did not increase in severity during service, did any currently diagnosed psychiatric disorder found on examination have its onset during service?  Or, is any currently diagnosed psychiatric disorder found to be related to any event of service?  If any present psychiatric disorder is a psychosis, the examiner should also opine as to whether it had its onset within the initial post-service year. 

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran and his father as to the onset and continuity of psychiatric symptoms since service.  A complete rationale for all opinions expressed should be provided. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


